Citation Nr: 0727706	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  02-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to June 1959 
and from September 1959 to November 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran's November 1998 claim was denied in the May 1999 
rating decision.  The veteran disagreed and timely appealed.  
In February 2004, the veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

In an October 2004 decision, the Board remanded the case for 
further evidentiary development.  This has been accomplished, 
and the case has been returned to the Board for further 
appellate proceedings.

Issues not on appeal

In the October 2004 decision, the Board denied the veteran's 
claim for an increased disability rating for service-
connected lumbar spine disability.  The record indicates that 
the decision is final regarding that issue.  See 38 C.F.R. 
§ 20.1100 (2006).  

The record also indicates that the veteran has filed claims 
for service connection for right heel plantar fascitis, 
bilateral hearing loss, sinusitis, and residuals of a head 
injury to include a scar.  No appeal has been perfected 
pertaining to those issues, and they are not in appellate 
status.  

The only issue now on appeal is the matter of the veteran's 
entitlement to service connection for a cervical spine 
disability.  

FINDING OF FACT

A preponderance of the competent medical evidence 
demonstrates that the veteran's cervical spine disorder is 
not attributable to his periods of active service.


CONCLUSION OF LAW

Service connection for a cervical spine disorder is not 
warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a cervical spine 
disorder.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The issue will then be 
analyzed and a decision rendered.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in its October 2004 decision the Board 
remanded the claim for further evidentiary development.  
Specifically, the Board's remand directed the Veterans 
Benefit Administration (VBA) to assist the veteran in 
identifying any health care providers who had treated the 
veteran for his cervical spine condition, and to take steps 
to obtain such records.  The remand noted that the veteran 
claimed to have received treatment at the Dallas, Texas, VA 
Medical Center (VAMC).

The Board has reviewed the record and has determined that 
requests for records from the Shreveport, Louisiana, VAMC and 
the Dallas VAMC were obtained and have been associated with 
the veteran's claims folder.  

The Board's remand also called for the agency of original 
jurisdiction to readjudicate the veteran's claim.  This was 
done in a June 2007 supplemental statement of the case.

Thus, the Board finds that VBA has complied with the Board's 
remand instructions.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated March 2003 that to 
support his claim, the evidence must show:

1.  An injury in military service or a disease that 
began in or was made worse during military service, 
or that there was an event in service which caused 
injury or disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.  See pages 1 and 2; and, page 7, 
respectively.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.  

The Board also notes that the veteran was asked in the March 
2003 letter to tell VA about "any additional information or 
evidence that you want us to try to get for you."  A 
November 2004 letter asked the following: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See page 2.  This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
current disability, are not at issue.  The veteran's claim 
was denied because of lack of evidence of element (3), a 
connection between the veteran's service and the disability.  
As noted above, the veteran has received proper notice of 
that crucial element.  Because the RO denied service 
connection to the veteran's claims, any lack of notice of 
elements (4) and (5) has no prejudicial effect on the 
veteran's claim. 

 In any event, the veteran was specifically informed of 
elements (4) and (5) in the June 2007 supplemental statement 
of the case.  The Board finds the veteran received proper 
notice pursuant to Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the veteran's service medical records and reports of VA 
treatment of the veteran which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in May 1999, October 2000, February 2001 and April 2003.  
Neither the veteran nor his representative has identified any 
further evidence he believes would sustain his claim.  

In his testimony at the February 2004 hearing, and in a 
statement of January 2005, the veteran indicated he had been 
treated at the Dallas VAMC for his neck, shortly after he had 
been discharged from active duty.  See the hearing 
transcript, page 4.  The Board notes that the RO has in fact 
obtained records indicating that the veteran was treated at 
Dallas VAMC on June 17, 1980, for complaints of pain in his 
neck.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been ably represented by his service 
organization.  As noted in the Introduction, he and his 
representative appeared before the undersigned VLJ and 
presented evidence at a hearing at the RO in February 2004.

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Service connection 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran retired from the Air Force after more than 24 
years of service.  He was an aircraft mechanic.  He contends 
that while working on planes, he was put in a position where 
he would often bump his head.  He claims that repetitive 
bumping has caused his current cervical spine condition.

As stated above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  The Board will 
address each Hickson element in turn.

With regard to element (1), the Board notes that VA medical 
records from December 1997 diagnose the veteran's condition 
as degenerative disc disease of the cervical spine.  This 
condition was also confirmed in a May 1998 MRI. and a 
February 2001 x-ray and examination.  Thus, element (1) is 
satisfied.

With regard to element (2), the veteran testified that he 
sought treatment during active duty specifically for cracking 
in his neck, and that he was told he had arthritis and that 
there was nothing medical personnel could do for him other 
than provide him pain medication.  See the hearing 
transcript, page 4; see also the veteran's July 2004 
statement.

The Board has reviewed the veteran's service medical records.  
There is no indication whatsoever of arthritis. The veteran's 
service medical records contain a single entry made in June 
1970 indicating that he was seen for a complaint of pain in 
the left side of his neck, which was treated with hot packs.  
There was no diagnosis of any chronic condition made at that 
time, no follow-up, and no indication of any injury or 
traumatic event which precipitated the pain.  The veteran's 
separation physical indicates no problem with his neck.
  
The Board places far greater weight of probative value on the 
contemporaneous service department records, which show that 
the veteran was not treated for degenerative disc disease or 
arthritis of the cervical spine during service, than it does 
on the more recent statements of the veteran, made in 
connection with his claims for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

The veteran further contends that he started receiving 
treatment for his neck condition at the Dallas VAMC in 1980.  
See the hearing transcript, page 4.  The Board has reviewed 
the June 17, 1980 VA medical record entry identified by the 
veteran.  If such demonstrated arthritis, this would be 
within the one year presumptive period, see 38 C.F.R. 
§ 3.309(a), and it would obviously be string evidence in the 
veteran's favor.  However, the June 17, 1980 VAMC entry 
states: "no JVD [jugular venous distention], carotids 2+2."  
The examination pertained to the veins and arteries which 
supply blood to the head.  There is nothing in that record, 
or in any other medical evidence within the one year period 
after service, which indicates that arthritis of the cervical 
spine was present.

Of record is a report of a December 1980 VA compensation and 
pension (C&P) orthopedic examination, which was triggered by 
the veteran's initial claim of entitlement to service 
connection (a claim which did not include reference to neck 
problems).  The very thorough C&P orthopedic examination 
contained no reference to any complaint of the veteran with 
respect to his neck, and the report did not indicate any 
disease of the neck.  

It appears that neck problems were initially identified in 
1998, and the veteran quickly filed a claim for a cervical 
spine disability in November 1998.   


The claims folder thus presents a clear picture of no chronic 
neck problems until  
almost two decades after service.  Not only are the service 
medical records devoid of any reference to a chronic cervical 
spine disability, so is the 1980 C&P examination and 
subsequent medical records for many years.  Moreover, 
although the veteran was quick to file  an initial claim for 
service connection for other disabilities upon leaving 
service, and quick to file a claim for service connection for 
the cervical spine disability in 1998 after learning of a 
diagnosis thereof, he did not file any claim for a neck 
disorder for approximately 20 years after service.  It does 
not stand to reason that the veteran would have a neck 
condition which he believed was related to service and not 
file  claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].

For those reasons, the Board finds that element (2) is not 
satisfied, and the claim fails on that basis alone. 

For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board observes that the only medical 
nexus evidence of record does not support the veteran's 
claim.  In a February 2001 VA examination, the examiner 
offered the following opinion:

Current cervical spine condition is likely not 
related to 1958 or 1959 episode of low back pain 
and is likely not related to military service and 
is likely not aggravated by in-service low back 
injury.

To the extent that the veteran contends that his head bumps 
during service caused his current neck condition, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board notes there is nothing in the record 
which indicates the veteran is so qualified.

The veteran has been accorded ample opportunity to furnish a 
medical nexus opinion in support of his claim; he has failed 
to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  To the extent that the veteran is contending 
that he has had a cervical spine disability continually after 
service, as discussed above the 1980 C&P examination 
indicates otherwise.  Moreover, there is no medical evidence 
of cervical spine arthritis until 1998, many years after 
service.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

For those reasons, the Board also finds that element (3) is 
not satisfied, and the claim fails on that basis as well.

Conclusion

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a cervical 
spine condition.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for a cervical spine 
condition is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


